MICHAEL GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA 98125 Consent of Independent Registered Public Accounting Firm To the Board of Directors Kinetic Group Inc. We consent to the use of our report dated January 29, 2017 with respect to the financial statements of Kinetic Group Inc. as of September 30, 2016 and 2015 and the related statements of operations, shareholders equity/(deficit) and cash flows for the periods then ended. We also consent to the reference to our firm under the caption Experts in the Pre-Effective Amendment No. 1 of Form S-1. Michael Gillespie & Associates, PLLC Seattle, Washington March 17, 2017 /S/ Michael Gillespie & Associates, PLLC
